Citation Nr: 0930962	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial evaluation for posttraumatic 
stress disorder (PTSD) in excess of 30 percent.

2. Entitlement to an evaluation for PTSD in excess of 70 
percent beginning December 28, 1999.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to December 28, 1999.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter has previously been before the Board of Veterans' 
Appeals (Board) in September 2001, June 2003, and April 2007 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico. The appeal was last remanded for 
further development of the evidence and to ensure compliance 
with due process requirements under law.

The RO/AMC has not issued a Supplemental Statement of the 
Case (SSOC) for any benefit denied as directed in the April 
2007 Board remand. Because the law requires that the Board 
must ensure that the RO complies with its directives, as well 
as those of the appellate courts, the Board finds that it 
must again remand this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law. Stegall v. West, 11 Vet. App. 
268, 271 (1998) (Holding that compliance by the Board or the 
RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

This appeal must be remanded for issuance of a Supplemental 
Statement of the Case (SSOC) and Veterans Claims Assistance 
Act (VCAA) notice in compliance with Vazquez-Flores, 22 Vet. 
App. 37 (2008). 

The record shows that the RO/AMC has not issued a SSOC 
following the April 2007 Board remand. The failure of the 
RO/AMC to issue a SSOC following a remand by the Board is a 
procedural defect necessitating another remand by the Board. 
Stegall, supra. 

Additionally, during the pendency of this appeal, the Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores, 22 Vet. App. 37 (2008). It held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Id. Further, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant. Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Id. 

The Veteran's claim of service connection for PTSD was filed 
in October 1992.  Since the rating criteria for the Veteran's 
PTSD claim changed during the pendency of his appeal, 
notification of the applicable diagnostic code to the 
Veteran's PTSD would include notification of 38 C.F.R. 
§ 4.130 and 38 C.F.R. § 4.132. The rating criteria that 
currently applies to mental disorders under 38 C.F.R. § 4.130 
were amended effective November 7, 1996. Prior to November 7, 
1996, mental disorders had been evaluated under the 
provisions of 38 C.F.R. § 4.132. 

The RO/AMC must advise the Veteran of both applicable rating 
criteria, 38 C.F.R. § 4.132 (1996) and 38 C.F.R. § 4.130 
(2008). Where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). Amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change. VA may apply only 
the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory 
change, but must apply both criteria to the period after the 
effective date of the regulatory change and determine which 
is more favorable to the claimant. VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO/AMC must provide the notice to the Veteran as stated 
above, associate any outstanding records, readjudicate the 
claims, and for any benefit sought that remains denied, issue 
a SSOC stating the reasons and bases for denial of the 
benefit.



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for a psychiatric 
disorder that is not evidenced by the 
current record. The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

2. The AMC/RO should send the Veteran VCAA 
notice compliant with the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). Specifically, the VCAA notice 
letter should:

(a) notify the Veteran that he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his PTSD and the effect 
that worsening has on his employment 
and daily life;

 (b) notify the Veteran that if the 
Diagnostic Codes under which the 
Veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the Veteran demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the Veteran and;

(c) notify the Veteran that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes 
38 C.F.R. § 4.130 and 38 C.F.R. 
§ 4.132, which provide for a range in 
severity of PTSD from noncompensable to 
100 percent, based on the nature of the 
PTSD symptoms, their severity and 
duration, and their impact upon his 
employment and daily life.

(d) notify the Veteran that the rating 
criteria for his PTSD claim was amended 
on November 7, 1996 and VA will apply 
the version most favorable to him under 
38 C.F.R. § 4.130 (2008) or 38 C.F.R. 
§ 4.132 (1996). 

 3. After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO/AMC must review the 
record, to include all evidence received 
since its last adjudication in the February 
2004 Statement of the Case and readjudicate 
the claims. If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

